OPINION OF THE COURT
PER CURIAM:
Appellant was convicted of murder of the first degree after a jury trial. Posttrial motions were denied and appellant was sentenced to life imprisonment.
Appellant raises six issues on appeal: (1) the sufficiency of the evidence to sustain the verdict; (2) the admission of testimony regarding the lighting conditions at the scene of the crime; (3) the manner of impeachment of a defense witness; (4) denial of appellant’s challenge for cause of a juror; (5) the validity of his indictment; and (6) failure to suppress his admissions to the police.
Appellant waived the last two issues because he did not raise them in post-trial motions. E. g., Commonwealth v. Kearney, 459 Pa. 603, 606, 331 A.2d 156, 157 (1975). Moreover, appellant has new appellate counsel who has not raised the issue of the ineffective assistance of trial counsel for failure to preserve these claims for appellate review. See Commonwealth v. Dancer, 460 Pa. 95, 331 A.2d 435 (1975).
An examination of the record demonstrates that appellant’s remaining claims are without merit and that the evidence is sufficient to sustain the verdict.
Judgment of sentence affirmed.
MANDERINO, J., filed a dissenting opinion.